           Case 3:20-cv-00108-TSL-RHW Document 1 Filed 02/26/20 Page 1 of 5




1
                         UNITED STATES DISTRICT COURT
2
                 FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
3                          NORTHERN DIVISION
4
     ROSEMARY BROWN,                )
5                                   )              Case No.:   3:20-cv-108-TSL-RHW
          Plaintiff,                )
6                                   )              COMPLAINT AND DEMAND
7
          v.                        )              FOR JURY TRIAL
                                    )
8    ALLY FINANCIAL, INC.,          )
                                    )
9
          Defendant.                )
10   _______________________________)
11

12                                    COMPLAINT

13         ROSEMARY BROWN (“Plaintiff”), by and through her attorneys,
14
     KIMMEL & SILVERMAN, P.C., alleges the following against ALLY
15
     FINANCIAL, INC. (“Defendant”):
16

17                                  INTRODUCTION
18

19         1.    Plaintiff’s Complaint is based on the Telephone Consumer Protection

20   Act, 47 U.S.C. § 227, et seq. (“TCPA”).
21
                             JURISDICTION AND VENUE
22
           2.    Jurisdiction of this Court arises under 28 U.S.C. § 1331, which grants
23

24   this court original jurisdiction of all civil actions arising under the laws of the
25



                                             -1-

                            PLAINTIFF’S FIRST AMENDED COMPLAINT
           Case 3:20-cv-00108-TSL-RHW Document 1 Filed 02/26/20 Page 2 of 5




     United States. See Mims v. Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181
1

2    L. Ed. 2d 881 (2012).
3
           3.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).
4
                                      PARTIES
5

6
           4.     Plaintiff is a natural person, who resides in Hazelhurst, Mississippi.

7          5.     Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
8
           6.     Defendant is a corporation with its headquarters located at P.O. Box
9
     951, Horsham, PA 19044.
10

11         7.     Defendant is a “person” as that term is defined by 47 U.S.C. §

12   153(39).
13
           8.     Defendant acted through its agents, employees, officers, members,
14
     directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
15

16   representatives, and insurers.
17                                FACTUAL ALLEGATIONS
18
           9.     Plaintiff has a cellular telephone number.
19

20
           10.    Plaintiff has only used this phone as a cellular telephone.

21         11.    Defendant called Plaintiff on her cellular telephone on a repetitive
22
     and continuous basis.
23
           12.    During the relevant period, Defendant called Plaintiff on her cellular
24

25
     telephone multiple times per day.


                                             -2-

                             PLAINTIFF’S FIRST AMENDED COMPLAINT
             Case 3:20-cv-00108-TSL-RHW Document 1 Filed 02/26/20 Page 3 of 5




             13.   When contacting Plaintiff on her cellular telephone, Defendant used
1

2    an automatic telephone dialing system and automated and/or pre-recorded
3
     messages.
4
             14.   Plaintiff often would answer a call to be greeted with a long pause or
5

6
     delay before being transferred to a live representative acting on behalf of

7    Defendant.
8
             15.   Defendant’s telephone calls were not made for “emergency
9
     purposes,” as Defendant has been calling Plaintiff in regards to an automobile
10

11   loan.

12           16.   Soon after the calls began, Plaintiff spoke with Defendant and
13
     informed Defendant she did not wish to receive further calls from the Defendant,
14
     thereby revoking any consent that Defendant may have thought it had in placing
15

16   calls to Plaintiff’s cellular telephone number.
17           17.   Despite Plaintiff’s clear revocation of consent to call her cellular
18
     phone, Defendant persisted in calling Plaintiff.
19

20
             18.   Upon information and belief, Defendant conducts business in a

21   manner which violates the Telephone Consumer Protection Act.
22
                          DEFENDANT VIOLATED THE
23                  TELEPHONE CONSUMER PROTECTION ACT
24           19.   Plaintiff incorporates the forgoing paragraphs as though the same
25
     were set forth at length herein.

                                              -3-

                             PLAINTIFF’S FIRST AMENDED COMPLAINT
           Case 3:20-cv-00108-TSL-RHW Document 1 Filed 02/26/20 Page 4 of 5




           20.    Defendant initiated multiple automated telephone calls to Plaintiff’s
1

2    cellular telephone using a prerecorded voice.
3
           21.    Defendant initiated these automated calls to Plaintiff using an
4
     automatic telephone dialing system.
5

6
           22.    Defendant’s calls to Plaintiff were not made for emergency purposes.

7          23.    Defendant’s calls to Plaintiff were not made with Plaintiff’s prior
8
     express consent after she revoked consent.
9
           24.    Defendant’s acts as described above were done with malicious,
10

11   intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights

12   under the law and with the purpose of harassing Plaintiff.
13
           25.    The acts and/or omissions of Defendant were done unfairly,
14
     unlawfully, intentionally, deceptively and fraudulently and absent bona fide error,
15

16   lawful right, legal defense, legal justification or legal excuse.
17         26.    As a result of the above violations of the TCPA, Plaintiff has suffered
18
     the losses and damages as set forth above entitling Plaintiff to an award of
19

20
     statutory, actual and treble damages.

21

22
           WHEREFORE, Plaintiff, ROSEMARY BROWN, respectfully prays for a
23
     judgment as follows:
24

25



                                               -4-

                             PLAINTIFF’S FIRST AMENDED COMPLAINT
            Case 3:20-cv-00108-TSL-RHW Document 1 Filed 02/26/20 Page 5 of 5




                   a.     All      actual damages suffered pursuant to 47 U.S.C.
1

2                          §227(b)(3)(A);
3
                   b.      Statutory damages of $500.00 per violative telephone call
4
                           pursuant to 47 U.S.C. §227(b)(3)(B);
5

6
                   c.     Treble damages of $1,500 per violative telephone call pursuant

7                         to 47 U.S.C. §227(b)(3);
8
                   d.     Injunctive relief pursuant to 47 U.S.C. §227(b)(3); and
9
                   e.     Any other relief deemed appropriate by this Honorable Court.
10

11

12                                 DEMAND FOR JURY TRIAL
13
            PLEASE TAKE NOTICE that Plaintiff, ROSEMARY BROWN, demands
14
     a jury trial in this case.
15

16

17   Dated: 2-26-20                 By:    /s/ Christopher E. Kittell
18                                        Christopher E. Kittell, Esq.
                                          Kittell Law Firm
19                                        P.O. Box 568
20
                                          2464 Church Street, Suite A
                                          Hernando, MS 38632
21                                        (662) 298-3456
                                          (855) 896-8772 (toll free fax)
22
                                          ckittell@kittell-law.com
23

24

25



                                                  -5-

                                  PLAINTIFF’S FIRST AMENDED COMPLAINT
